1

2

3

4

5

6

7

8                      UNITED STATES DISTRICT COURT
9                     EASTERN DISTRICT OF CALIFORNIA
10
                               ----oo0oo----
11

12   KOUROSH HAMIDI, et al., and     No. 2:14-cv-319 WBS KJN
     the CLASS THEY SEEK TO
13   REPRESENT,
14               Plaintiffs,

15       v.
16   SERVICE EMPLOYEES               ORDER
     INTERNATIONAL UNION LOCAL
17   1000, and BETTY YEE,
     California State Controller,
18
                 Defendants.
19

20
21

22                             ----oo0oo----

23            Pursuant to the parties’ Joint Status Report filed on
24   July 12, 2019 (Docket No. 143), the court sets the following
25   briefing schedule for plaintiffs’ motion for judgment on their
26   claim retrospective monetary relief, and the union defendant’s
27   request to decertify the class and for judgment on the basis of
28
                                     1
1    the “good faith” defense.      Each party shall file their opening

2    brief on or before August 21, 2019.      The parties shall file their

3    respective briefs in opposition on or before September 16, 2019.

4    Each party shall file their reply brief on or before October 7,

5    2019.    A hearing on these motions is set for October 21, 2019 at

6    1:30 p.m. in Courtroom 5.

7               IT IS SO ORDERED.

8    Dated:    July 12, 2019

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                         2
